Case 2:19-cr-20083-SHL Document 108 Filed 04/19/21 Page1of3 PagelD 250

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TENNESSEE
WESTERN DIVISION

UNITED STATES OF AMERICA,
Plaintiff,
CR. NO. 2:19-cr-20083-SHL

vs.

JAMES LITTON,

eee ee? Se ee eee ee gee See? See

Defendant.

 

STIPULATIONS AS TO ADMISSIBILITY OF EVIDENCE

 

The United States and the Defendant stipulate to the admissibility of exhibits for the jury
trial in this matter as follows:

The United States has provided the Defendant with a list of potential exhibits,
sorted by category and bearing a Bates number located in the bottom middle portion of
the page.’ After meeting and conferring about the categories of potential exhibits, the
United States and the Defendant agree as follows:

1. Documents bearing numbers in the “100 Series,”* which are comprised of emails
and.text messages involving the Defendant as a sender or recipient are authentic
and admissible without need for further foundation. Specifically excluded from this
stipulation are documents bearing Bates numbers 109, 118, 121, 122, 123, 124,
125, 126, 127, and 128, which the United States does not expect to offer into
evidence. . |

 

. These Bates numbers appear as follows: “DOJ-100.001”, with the 100, in this example, being the document
number, and the “.001” representing the page number within that document.

2 The "100-Series” refers to dacuments-numbered 100, 101, 102, etc., including all of their pages. Further
references-to a “Series” of documents herein has the same meaning.
Case 2:19-cr-20083-SHL Document 108 Filed 04/19/21 Page 2of3 PagelD 251

2. Documents bearing numbers in the “200 Series” are documents related to an
investigation by James Litton conducted by the Tennessee Board of Nursing. The
United States and the Defendant agree that the file labeled 200 (which is an audio-
recording of an interview with the Defendant), and all clips thereof (labeled Clip A,
B, C, D, etc., in order of their appearance in the interview), are authentic and
admissible statements of the Defendant, and may be admitted into evidence
without need for further foundation. Likewise, documents numbered 203, 204, and
206 are admissible and may be admitted into evidence without need for further
foundation.

3. Documents. bearing numbers in the “300 Series” are patient records, and are
authentic and admissible into evidence without need for further foundation.

4. Documents.bearing numbers in the “400 Series” are related to an audit conducted
of the Defendant's medical practice, and with the exception of the document
numbered 420, are authentic and admissible, and may be admitted into evidence
without need for further foundation. The United States does not intend to enter
Document 420 into evidence.

5. Documents bearing numbers in the “500 Series” contain certain data, such as
Controlled Substance Monitoring Database data for both Tennessee and
Mississippi, and Medicare and Medicaid claims data related to James Litton and
other associated providers. In addition, the 500 Series contains a number of
summary exhibits, which will be offered by the United States pursuant to Rule 1006
of the Federal Rules of Evidence. The United States:and the Defendant agree that
documents in the. 500 Series, and all summaries thereof are authentic and
admissible, and may be admitted into evidence without need for further foundation.

6. Documents bearing numbers in the “600 Series” contain records of banking
activity, in addition to summaries thereof offered pursuant to Federal Rule of
Evidence 1006. The United States and the Defendant agree that all such
documents and summaries thereof may be admitted into evidence without need
for further foundation.

7. Documents bearing numbers in the “700 Series” contain summaries of data,
banking, and other admissible exhibits identified above. These summaries are
Case 2:19-cr-20083-SHL Document 108 Filed 04/19/21 Page 3of3 PagelD 252

compiled across categories and offered pursuant to Federal Rule of Evidence
4006. The United States and the Defendant agree that all such documents may be
admitted irito evidence without need for further foundation.

8. Documents bearing numbers in the “800 Series” are a “miscellaneous” category of
documents, including photographs, maps, Medicare and Medicaid enrollment
documents, and other miscellaneous business records obtained from the
Defendant’s clinic pursuant to a valid search. Counsel for the defendant has
reviewed each of these documents individually, and agrees with the United States
that they are authentic and admissible, and may be admitted into evidence without
the need for further foundation.

Jointly Submitted this 16th day of April, 2021 by:

fy /} pth Vode.

Cauneel fart Ferghs6h / Katherine Payérle &
Counsel fer the Defendant, James Litton Assistant Chief
Fraud Section, Criminal Division
United States Department of Justice

 
